Citation Nr: 0415708	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-20 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for impaired hearing 
disability of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1991.

This appeal is from June 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for 
bilateral impaired hearing disability and for right-sided 
tinnitus.  The Board of Veterans' Appeals (Board) remanded 
the case in August 2003.  While in remand status, the RO 
granted service connection for right-sided impaired hearing 
and for right-sided tinnitus.  Whereas the Board's 
jurisdiction extended only to the issues of entitlement to 
service connection, those appeals are satisfied.  The Board 
takes no further action on them in this decision.


FINDING OF FACT

The veteran's left sided hearing impairment does not include 
a 40 decibel auditory threshold at any frequency measured for 
the purpose of determining entitlement to service connection; 
or an auditory threshold of 26 decibels or greater at any 
three of the measured frequencies, or speech recognition less 
than 94 percent. 


CONCLUSION OF LAW

The veteran does not have a left-sided impaired hearing 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

Hearing loss is unique among disabilities that VA recognizes 
for compensation purposes.  Regulation prescribes that 
impairment of hearing must be in a prescribed degree before 
the impairment is legally a disability.  Specifically, the 
criteria are as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2003).

The veteran's service medical records contain mutliple 
audiology reports that show hearing loss at several 
frequencies.  None of them show impaired hearing that meets 
VA's criteria for impaired hearing disability, as is shown by 
the entrance and separation examination reports.

On entrance examination conducted in March 1971, left-ear 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
25
20
5
25


Speech recognition ability was not measured.



On service retirement audiological evaluation conducted in 
December 1990, left-ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
15
15
25
15
30

Speech audiometry was not recorded.

On the VA authorized audiological evaluation in March 2000, 
left-ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
20
15
15
20
30

Speech audiometry revealed speech recognition ability of 96 
in the left ear.

On the authorized audiological evaluation in February 2003, 
left-ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
15
15
25
15
25

Speech audiometry revealed speech recognition ability of 96 
in the left ear.

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service); 38 U.S.C.A. §§ 1110, 1131 (2002).

In the case of hearing loss, VA has by regulation defined 
when impaired hearing is a disability.  As a matter of law, 
it does not matter that an audiologist or physician would 
consider the veteran to have a left-sided impairment from a 
medical point of view.  The audiology data shows that he 
does.

The Board is bound by VA's regulations.  38 C.F.R. 
§ 20.101(a) (2003).  In this case, the veteran seeks a 
benefit not provided by law.  In such cases, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In letter of February and March 2001, VA provided the veteran 
notice of information and evidence necessary to substantiate 
his claim, including which information and evidence, if any, 
the veteran must provide, and which information and evidence, 
if any, VA will seek to obtain.  38 C.F.R. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003). The March 2001 letter 
informed the veteran of his ultimate responsibility to 
produce evidence, and explicitly, "We need the following 
information from you:  medical evidence demonstrating 
impaired hearing."  The explicit instruction "from you," 
implicitly included evidence currently in his possession, 
because no reasonable understanding of the instruction could 
exclude such evidence.  Consequently, the letter addressed 
all elements of VA's obligation to provide notice contained 
in 38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

VA's initial adjudication predated the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  Consequently VA could not 
have afforded the veteran notice of his rights under the VCAA 
prior to initial adjudication.  See Pelegrini, 17 Vet. App. 
at 421-22.  VA conducted additional development of and 
readjudicated the claim subsequent to providing the veteran 
notice, thereby mitigating any prejudice that might have 
resulted from the veteran's receipt of initial VCAA notice 
after the initial adjudication.

VA obtained all other evidence of which it had notice, and 
afforded the veteran multiple examinations.  There is no 
failure to obtain evidence of which VA must provide notice.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).


ORDER

Service connection for left-sided impaired hearing disability 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



